Citation Nr: 1129703	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-38 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to recognition as the Veteran's surviving spouse by virtue of a common-law marriage before July [redacted], 2000, and, if so, whether surviving spouse status for the appellant is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran had substantially continuous active military service from August 1943 to November 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the above claim on the basis that new and material evidence was not submitted. 

At the outset, the Board notes that the appellant has that the photos submitted in support of her claim, currently located in the claims folder, be returned to her.  See October 2008 statement.  The RO should take appropriate action to fulfill this request.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In April 2005, the Board denied entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of VA death benefits.  The appellant did not appeal.

2.  Evidence submitted since the Board's April 2005 decision is new and relates to an unestablished fact necessary to substantiate the claim, thereby raising a reasonable possibility of substantiating the claim.

3.  The appellant and the Veteran married on July [redacted], 2000.  They lived together for approximately nine years prior to the ceremonial marriage.  

4.  At the time of the Veteran's death on March [redacted], 2001, his legal state of residence was Alabama.

5.  The state of Alabama recognizes common law marriages.

6.  The appellant and the Veteran had the capacity to contract a marriage, the appellant and the Veteran had a present agreement or mutual consent to enter into the marriage relationship, the existence of the marriage was publicly recognized, and the appellant and the Veteran cohabited and openly mutually assumed marital duties and obligations.
 

CONCLUSIONS OF LAW

1.  The April 2005 Board decision is final.  38 U.S.C.A. §  7104(b) (West & Supp. 2010). 

2.  New and material evidence has been received since the Board's April 2005 decision; thus, the claim for entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of VA death benefits is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  The requirements for recognition of the appellant as the Veteran's surviving spouse for the purpose of consideration for entitlement to VA benefits have been met.  38 U.S.C.A. § 101(3) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants surviving spouse status to the appellant.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

In April 2005, the Board denied entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of VA death benefits.  At the time, the appellant submitted a statement of marital relationship in support of her claim in which she stated that she and the Veteran had been living together for ten years, beginning in March 1991.  She conceded that they each had their own apartments for appearances but lived together.  The Board denied the claim on the basis that (1) there was no indication that either the appellant or the Veteran regarded their relationship as a marriage or intended it to be legally recognized as such, (2) that the couple was recognized publicly as  being married, (3) the Veteran and the appellant did not cohabit.  The April 2005 Board decision is final.

A prior unappealed final decision may be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In support of the claim to reopen, the appellant has submitted several new lay statements and personal photographs.  In one such statement, a friend asserted that she was introduced to the couple as husband and wife and thought they were legally married until they told her that they were not married under the law but lived together in a common-law relationship.  In this statement, the friend also asserts that they lived as husband and wife before their legal marriage.  This lay evidence is new, as it has not been previously submitted, and also material, as it tends to show that the appellant and the Veteran held themselves out as a married couple publicly and lived together as man and wife prior to his death, for more than one year.  As the additional evidence is both new and material, the claim for recognition of the appellant as the Veteran's surviving spouse for the purpose of consideration for entitlement to VA benefits is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The appellant contends that while she and the Veteran were only legally married for eight months prior to his death, they lived together as common law husband and wife beginning in 1991.  She also reported that neither was married when they began living together and that she believed that she and Veteran had a common law marriage in Alabama before they had a ceremonial marriage in March 2001 such that she should be considered the Veteran's surviving spouse for purposes of VA benefits.

The term "surviving spouse" means a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  

For VA death benefits entitlement purposes, the veteran must have been married to the appellant for over one year or for any period of time if a child was born of the marriage.  38 C.F.R. § 3.54.

For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  

To establish a common-law marriage in Alabama, (1) there must be a present agreement or mutual understanding to enter into the marriage relationship, (2) the parties must be legally capable of making the contract of marriage, (3) they must follow cohabitation as man and wife, and (4) there must be public recognition of that relationship. Luther v. M&M Chem. Co., 475 So. 2nd 191 (Ala. Civ. App. 1985).

In jurisdictions where marriages other than by ceremony are recognized, marriage can be established by affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  38 C.F.R. 
§ 3.205(a)(6). 

This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  Id.

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a) together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(b).

In this case, there was a ceremonial marriage on July [redacted], 2000, and there is a marriage certificate.  The Veteran died 8 months later on March [redacted], 2001.  Thus, the Veteran was not married to the appellant for over one year prior to his death and no child was born of the marriage.  See 38 C.F.R. § 3.54.  However, the appellant has indicated that she believed that they were common law man and wife for more than one year prior to the Veteran's death, as they lived together for nine years prior to the ceremonial marriage.  In support of this assertion, she has submitted numerous lay statements, including several statements from her granddaughters, one from her daughter, and one from her son testifying that they thought of the Veteran as a member of the family, specifically their grandfather, father, and the grandfather of their children, as applicable; two statements from friends testifying that they considered the appellant and the Veteran to be a married couple; a statement from their Pastor asserting that the appellant and Veteran should be considered a couple for at least nine full years "in every sense of the word" and that the Veteran would be the first to attest to the length of the common law relationship; a statement from a friend testifying that the couple was referred to as "the Keyes," and cohabited together in one of the two apartments they kept as legal residences; and, as mentioned above, a statement from a friend testifying that the appellant and the Veteran were introduced as husband and wife and that they later told her they lived together in a common law relationship.  In April 2008, the appellant submitted a statement explaining that while they maintained separate residences, the couple actually lived in her residence.

Resolving all doubt in favor of the appellant, the evidence shows that she is entitled to recognition as the Veteran's surviving spouse.  Although they legally maintained separate residences, the appellant has submitted credible testimony showing that the couple actually lived together in one domicile.  She has also submitted evidence showing that they were considered to be husband and wife in the community.  Additionally, both the appellant and the couple's pastor contend that the couple thought of themselves as husband and wife.  Lastly, there is no impediment to the marriage as the claims folder indicates that the Veteran was divorced in 1990 and the appellant was widowed in 1986.  

Accordingly, resolving any doubt in favor of the appellant, the Board finds that entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of consideration for VA death benefits is warranted.  See 38 C.F.R. 
§ 3.205(c).


ORDER

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of consideration for VA death benefits is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


